             Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 1 of 19




 1   BERGER MONTAGUE PC
 2   Benjamin Galdston (SBN 211114)
     Email: bgaldston@bm.net
 3   12544 High Bluff Drive, Suite 340
 4   San Diego, CA 92130
     Tel: (619) 489-0300
 5
 6   Counsel for Plaintiff and the Proposed Class
 7
 8                      UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10
11   MATIAS LEE, Individually and on          Case No.
     Behalf of All Others Similarly Situated,
12
                        Plaintiffs,           CLASS ACTION COMPLAINT
13
14          v.                                      (1) BREACH OF CONTRACT;
15   THE REGENTS OF THE                             (2) RESTITUTION BASED ON
     UNIVERSITY OF CALIFORNIA,                         QUASI CONTRACT;
16
                                                    (3) CONVERSION; and
17                      Defendant.
                                                    (4) UNFAIR BUSINESS
18                                                      PRACTICES IN
19                                                      VIOLATION OF
                                                        CALIFORNIA BUSINESS
20                                                      & PROFESSIONS CODE
21                                                      § 17200, et seq.

22                                            JURY TRIAL DEMANDED
23
24
25
26
27
28
                               CLASS ACTION COMPLAINT
                   Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 2 of 19




 1                                          TABLE OF CONTENTS
 2                                                                                                                  Page(s)
 3   I.     NATURE OF THE ACTION ......................................................................... 1
 4   II.     PARTIES ..................................................................................................... 4
 5
              A.       Plaintiff.............................................................................................. 4
 6
              B.       Defendant .......................................................................................... 4
 7
 8   III.    JURISDICTION AND VENUE ................................................................... 5

 9   IV.     FACTUAL ALLEGATIONS ....................................................................... 5
10   V.      CLASS ACTION ALLEGATIONS ............................................................. 9
11
     COUNT I
12     Breach of Contract ......................................................................................... 12
13
     COUNT II
14     Restitution Based On Quasi-Contract............................................................. 13
15   COUNT III
16     Conversion ..................................................................................................... 14

17   COUNT IV
       Unfair Conduct in Violation of Unfair Competition Law,
18
       Cal. Bus. & Prof. Code § 17200, et seq. ......................................................... 15
19
     VI.      PRAYER FOR RELIEF ............................................................................ 16
20
     VII. DEMAND FOR JURY TRIAL ................................................................. 17
21
22
23
24
25
26
27
28                                                     i
                                            CLASS ACTION COMPLAINT
                 Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 3 of 19




 1         Plaintiff Matias Lee (“Plaintiff” or “Lee”), individually and on behalf of all
 2   other similarly situated students (collectively, “Plaintiffs” or the “Class” as defined
 3   below), brings this class action complaint against the Regents of the University of
 4   California (“Defendant,” the “University,” or “UC”). Plaintiff makes the following
 5   allegations upon personal knowledge as to his own acts and upon information and
 6   belief and his attorneys’ investigation as to all other matters.
 7     I. NATURE OF THE ACTION
 8         1.       This is a class action brought on behalf of Plaintiff and other similarly
 9   situated UC students who paid tuition, fees and other costs for in-person education
10   for the Spring 2020 academic term and thereafter, and who (i) did not receive the
11   promised and bargained-for educational and other services and (ii) have not been
12   refunded a prorated portion of their tuition and fees after UC ceased providing such
13   services in March 2020 due to Coronavirus Disease 2019 (“COVID-19”).
14         2.       Specifically, as a result of Defendant’s wrongful acts and unfair
15   business practices alleged herein, Plaintiff and the proposed Class (i) have not
16   received any refund or reimbursement for the unused services for which they paid
17   fees and/or (ii) did not receive any refund or reimbursement for the decreased value
18   of the education they received from UC when their classes transitioned from in-
19   person instruction at the University’s campus facilities to a remote, online learning
20   format.
21         3.       UC is a public university system consisting of ten campuses in
22   California: UC Berkeley, UC Davis, UC Irvine, UCLA, UC Merced, UC Riverside,
23   UC San Diego, UC San Francisco, UC Santa Barbara, and UC Santa Cruz.
24         4.       In 2019, UC enrolled more than 280,000 undergraduate and graduate
25   students.
26         5.       UC has a $83 billion endowment and pension fund.
27         6.       The estimated annual UC San Diego resident undergraduate tuition is
28                                            1
                                   CLASS ACTION COMPLAINT
                 Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 4 of 19




 1   $16,455.42. This amount covers three academic terms—Fall, Winter and Spring.
 2   Each term costs approximately $5,485.14 in total. Of that amount, $3,814.00 is
 3   categorized as tuition and the remainder is categorized as various fees.1
 4          7.      In response to COVID-19, on or around March 9, 2020, UC cancelled
 5   all in-person classes and closed campuses, including at UC San Diego.
 6          8.      Plaintiff’s experience is typical of other Class members. UC has not
 7   provided any in-person classes or full use of its campus and other facilities since
 8   March 9, 2020. Instead, UC has offered less valuable online classes instead of the
 9   bargained-for in-person instruction and on-campus experience. Consequently,
10   Defendant has not provided the education, services, facilities, technology, access or
11   opportunities for which Plaintiff and the Class paid. Moreover, Defendant has failed
12   to compensate Plaintiff and the Class for the diminished value and damages they
13   have suffered as a result of Defendant’s actions. As one commentator put it,
14   “[u]niversities are still in a period of consensual hallucination with each saying,
15   ‘We’re going to maintain these prices for what has become, overnight, a
16   dramatically less compelling product offering.’”2
17          9.      Over 44,000 people have signed an online petition at www.change.org
18   requesting that UC provide refunds to students to compensate them for the harm
19   suffered as a result of the campus closures, failure to provide in-person instruction
20   and other benefits promised by UC and paid for by Plaintiff and the Class.3
21          10.     UC also has received over $100 million in government funding through
22
     1
      https://students.ucsd.edu/finances/fees/registration/2019-20/index.html (site last visited
23
     May 11, 2020).
24   2
      James D. Walsh, “The Coming Disruption,” New York Magazine, May 11,
25   2020, available at https://nymag.com/intelligencer/2020/05/scott-galloway-future-of-
     college.html?utm_source=fb (site last visited May 12, 2020).
26   3
        https://www.change.org/p/regents-of-the-university-of-california-partially-refund-uc-
27   student-s-tuition-for-spring-quarter (site last visited May 11, 2020).
28                                           2
                                  CLASS ACTION COMPLAINT
              Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 5 of 19




 1   the Coronavirus Aid, Relief, and Economic Security (CARES) Act, half of which is
 2   federally mandated to go toward students who are in need of emergency financial
 3   assistance. As a result of Defendant’s actions, students who do not meet academic
 4   progress requirements for the Spring term, and international and undocumented
 5   students, will be denied access to these funds.
 6         11.    UC San Diego alone has received a total CARES Act allocation of
 7   $34,889,769.00.
 8         12.    Despite receiving this influx of federal funds, Defendant refuses to
 9   refund or reimburse Plaintiff and similarly situated UC students the fees they paid
10   for the education and other services they are not being provided, including fees for
11   student, event and recreation centers that are now closed and for sports that are no
12   longer taking place.
13         13.    The University also refuses to refund or reimburse Plaintiff and
14   similarly situated students for tuition paid for classes that UC is currently providing
15   to them that are substantially less valuable than the classes promised.
16         14.    Plaintiff and other Class members have lost the benefits of the
17   education, services, and other experiences that the University promised. Despite
18   failing to fulfill their obligations, Defendant is currently unlawfully retaining and
19   refusing to fully or partially refund Plaintiff’s Spring 2020 term tuition and fees,
20   despite the dramatically lower quality and less valuable education now being
21   provided, and despite the cessation of many of the services for which Plaintiff was
22   charged a specific fee.
23         15.    Essentially, students have paid Defendant for access to buildings they
24   can no longer enter and activities that are not available. UC is thus profiting from
25   COVID-19 while further burdening students and their families, many of whom have
26   borne the brunt of the pandemic, themselves been laid off, or who are ill or suffering
27
28                                          3
                                 CLASS ACTION COMPLAINT
                   Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 6 of 19




 1   from financial setbacks. The result is an enormous windfall to Defendant. Both
 2   contract and equity demand that Defendant disgorge these ill-gotten funds.
 3            16.     Plaintiff and similarly situated UC students seek disgorgement of their
 4   payments for unused services and a refund of their tuition for substandard classes.
 5   Plaintiff brings this class action for injunctive, declaratory, and equitable relief, and
 6   any other available remedies, resulting from Defendant’s illegal, inequitable, and
 7   unfair retention of the funds paid by Plaintiff and the other students in the proposed
 8   Class.
 9            17.     Specifically, this lawsuit seeks disgorgement and monetary damages in
10   the amount of prorated, unused amounts of tuition and fees that Plaintiff and the
11   other Class members have paid to the University, which benefits Defendant is not
12   providing, including the difference in value between the live in-person classes and
13   the on-campus experience for which students enrolled and paid compared to the
14   online classes that UC has been providing instead since mid-March 2020.
15    II. PARTIES
16            A.      Plaintiff
17            18.     Plaintiff is a resident of San Diego, California. Mr. Lee is an
18   undergraduate student studying mechanical engineering at UC San Diego. He is
19   scheduled to receive his bachelor’s degree in May 2020.
20            B.      Defendant
21            19.     The Regents of the University of California are empowered by Article
22   IX, Section 9 of the California Constitution. UC supervises all ten universities within
23   the University of California system.
24            20.     The University of California resides in Alameda County, California,
25   with its principal place of business at 1111 Franklin Street, Oakland, California
26   94607.
27
28                                             4
                                    CLASS ACTION COMPLAINT
                 Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 7 of 19




 1          21.     UC can sue and be sued and has the power to take and hold property in
 2   its own name. Plaintiff does not seek to recover any taxpayer funds, or funds from
 3   the State’s coffers. Rather, Plaintiff seeks equitable relief, including disgorgement
 4   of the prorated, unused amounts of fees (as further described herein) that Plaintiff
 5   and the other Class members paid, but for which they (or the students on behalf of
 6   whom they paid) will not be provided the benefit thereof.
 7     III. JURISDICTION AND VENUE
 8          22.     This Court has original jurisdiction under 28 U.S.C. § 1332(d)(2)(A),
 9   as modified by the Class Action Fairness Act of 2005, because the matter in
10   controversy exceeds $5,000,000, exclusive of interests and costs, and because at
11   least one member of the Class defined below is a citizen of a state other than
12   California.
13          23.     This Court has personal jurisdiction over Defendant because Defendant
14   maintains its principal place of business in this judicial District.
15          24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1),
16   because Defendant resides in this District and is a resident of the state in which the
17   District is located.
18    IV. FACTUAL ALLEGATIONS
19          A.      The UC System
20          25.     UC is one of the nation’s most prestigious public university systems.
21          26.     UC charges students for both tuition and fees on a per-term basis, with
22   some UC schools maintaining academic calendars based on quarters and others
23   based on trimesters.
24          27.     UC San Diego primarily operates on a quarterly academic calendar with
25   Fall, Winter, Spring and Summer terms.
26          28.     Students enrolled in UC San Diego’s undergraduate programs are
27
28                                           5
                                  CLASS ACTION COMPLAINT
                Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 8 of 19




 1   charged at least $5,485.14 in tuition and fees for each term, including the Spring
 2   term. Of that amount, $3,814.00 is characterized as tuition. The remainder is
 3   characterized as various fees. Each fee has a specific purpose, as described on the
 4   UC San Diego website.4
 5         B.      The COVID-19 Pandemic
 6         29.     In late 2019, the Chinese government confirmed several cases of a
 7   novel illness causing pneumonia-like symptoms. The illness was subsequently
 8   identified as COVID-19. By January 2020, the U.S. government confirmed several
 9   domestic cases.
10         30.     COVID-19 spread rapidly throughout the world in the beginning
11   months of 2020. Millions have now been infected. The World Health Organization
12   characterized COVID-19 as a “public health emergency of international concern” in
13   late January and as a pandemic on March 11.
14         31.     Because the virus that causes COVID-19 is highly infectious, and
15   because the illness can be severe or fatal, federal, state, and local governments in the
16   United States have implemented travel restrictions and shelter-in-place or stay-at-
17   home orders. California issued its stay-at-home order on March 19, 2020. As of the
18   filing of this Complaint, the vast majority of states have ordered their citizens to
19   shelter in place for protection of their personal health and safety and that of the
20   broader public.
21         C.      UC Continues to Assess Fees Amidst the Pandemic
22         32.     Plaintiff registered for in-person undergraduate classes for the Spring
23   term based on a course catalog and other information provided by Defendant.
24         33.     Recognizing and accepting Plaintiff’s registration, Defendant charged
25
26   4
      https://students.ucsd.edu/finances/fees/registration/2019-20/index.html (site last
27   visited May 11, 2020).
28                                          6
                                 CLASS ACTION COMPLAINT
                Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 9 of 19




 1   Plaintiff tuition and fees for the Spring term totaling $5,534.58, including among
 2   other things a $30.00 “Course Fee” for enrollment in the Mechanical and Aerospace
 3   Engineering (“MAE”) Upper Division lab instruction in “Experimental
 4   Techniques.” However, the University no longer provides Plaintiff and other Class
 5   members with lab instruction, as all campus facilities are closed.
 6         34.     In addition to tuition for the courses in which he had registered, Plaintiff
 7   also was charged various fees for the Spring term, many of which were for services
 8   that the University likewise no longer provides. For example, Plaintiff paid a “UC
 9   Student Services Fee” ($376.00) for co-curricular programs and activities that are
10   no longer offered. Similarly, Plaintiff paid UC San Diego-specific fees for benefits,
11   services and activities that UC San Diego no longer provides in whole or part as
12   follows: “Campus Activity Fee” ($73.06); “University Center Fee” ($101.46);
13   “Recreation Facility Fee” ($117.00, consisting of $95.00 for RIMAC Facility and
14   $22.00 for Canyonview Facility); “ICA Student Activity Fee” ($259.04); “Health
15   Insurance” ($680.00); and “Student Transportation Fee” ($64.58) (even though
16   student transportation is now inoperative). Other UC campuses likewise charge
17   similar fees for benefits, services and activities that those schools no longer fully
18   provide.
19         35.     Plaintiff has not attended any in-person classes since March 16, 2020.
20   Instead, all his classes have been moved online.
21         36.     Plaintiff has neither received nor been offered any refund or
22   reimbursement for the tuition, fees or other costs that he was charged for the Spring
23   2020 term.
24         37.     Despite Defendant’s large endowment and receipt of $100 million of
25   aid through the CARES Act, UC has decided to pass the financial burden imposed
26   by the COVID-19 crisis onto students like Plaintiff and the Class, citing its expenses
27
28                                           7
                                  CLASS ACTION COMPLAINT
               Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 10 of 19




 1   and the “need to maintain campus infrastructure.”5
 2          38.    As a result of UC school closures, Defendant has not delivered the
 3   educational services, facilities, programs, and opportunities for which Plaintiff and
 4   students in the proposed Class contracted and paid. Plaintiff and the proposed Class
 5   are therefore entitled to a full refund of that portion of the fees and tuition for the
 6   latter half of the Spring 2020 quarter and subsequent terms that pertain to educational
 7   and other services Defendant did not provide, or which Defendant provided in a
 8   severely diminished manner.
 9          39.    The remote, online learning “classes” offered to UC students since
10   March deprive students of in-person learning from their peers and school faculty.
11   The move to these remote classes also deprives students of access to the facilities,
12   materials, and opportunities only offered on UC’s physical (as opposed to virtual)
13   campus.
14          40.    The online classes that Defendant now offers are not equivalent to the
15   in-person, campus experience that Plaintiff and other UC students chose for their
16   university education. The tuition and fees UC charged were predicated on access to
17   and constant interaction with and feedback from peers, mentors, professors and guest
18   lecturers; access to technology, libraries, and laboratories; spectator sports and
19   athletic programs; student government and health services; and extracurricular
20   groups and learning, among other things.
21          41.    Universities and colleges that offer both in-person and online education
22   generally charge less for online classes than for in-person classes.
23          42.    In instances where online degree programs are similarly priced to in-
24
25   5
      https://students.ucsd.edu/finances/fees/registration/2019-20/index.html (site last visited
26   May 8, 2020).
27
28                                           8
                                  CLASS ACTION COMPLAINT
               Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 11 of 19




 1   person degree alternatives from the same academic institution, the online offering
 2   includes a variety of additional goods and services, such as in-person internship and
 3   practicum opportunities, additional asynchronous instruction (i.e., instruction not
 4   offered through a live video channel), and small class sizes to ensure the quality of
 5   the online synchronous classes.
 6         43.    UC provides none of the additional support or services that typically
 7   are included with classes that are intended to be conducted online from inception.
 8   Indeed, class sizes remained the same; yet, no additional practical or in-person
 9   services were offered. Even professors’ “office hours” were transformed into a chat
10   room format, more resembling email than an actual human interaction.
11         44.    Further, many of the online courses Plaintiff took after the closing were
12   not even offered in real-time. Instead the “instruction” consisted of pre-recorded
13   videos.
14         45.    Through this lawsuit, Plaintiff seeks—for himself and the Class—
15   compensation for the harms suffered as a result of Defendant’s misconduct.
16    V. CLASS ACTION ALLEGATIONS
17         46.    Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3), and/or (c)(4), Plaintiff
18   brings this action on behalf of himself and the following Class:
19         All persons who paid tuition, fees, and/or other costs to the University
           of California for 1) in-person classes for the Spring 2020 term or a
20
           subsequent term and 2) who did not receive the benefits for which they
21         paid.
22         47.    The following persons and entities are excluded from the Class:
23   Defendant and its officers, directors, employees, subsidiaries, and affiliates; all
24   judges assigned to this case and any members of their immediate families; and the
25   parties’ counsel in this litigation. Plaintiff reserves the right to modify, change, or
26   expand the class definition, including by proposing additional subclasses, based
27
28                                          9
                                 CLASS ACTION COMPLAINT
             Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 12 of 19




 1   upon discovery and further investigation.
 2         48.      A class action is a superior means to ensure the fair and efficient
 3   adjudication of this case. The damages suffered by individual Class members are
 4   relatively small compared to the burden and expense of individual litigation of the
 5   claims described herein against Defendant. Moreover, individualized actions would
 6   run the risk of creating inconsistent or contradictory judgments arising from the same
 7   set of facts and would increase the likely delay and expense to all parties involved
 8   and the Court itself. By contrast, by proceeding as a class action, the claims at issue
 9   can be adjudicated efficiently through economies of scale.
10         49.      Numerosity. In accordance with Fed. R. Civ. P. 23(a)(1), the members
11   of the proposed Class are so numerous and geographically dispersed that individual
12   joinder of all Class members is impracticable. Although the precise number of Class
13   members is unknown presently to Plaintiff, the Class is presumed to number more
14   than 200,000 people and is easily ascertainable through enrollment and financial
15   records maintained by Defendant.
16         50.      Commonality and Predominance. In accordance with Fed. R. Civ. P
17   23(a)(1) and (b)(3), this action involves questions of law and fact common to the
18   Class that predominate over any individual questions specific to any Class member.
19   These include:
20               a. whether Defendant accepted money from the Class;
21               b. whether Defendant retained money from the Class for services it
22                  did not render, or only partially rendered;
23               c. whether Defendant entered into a contract with the Class;
24               d. whether Defendant breached its contract with the Class;
25
                 e. whether Defendant’s failure to refund tuition and fees was
26                  appropriate;
27
28                                           10
                                  CLASS ACTION COMPLAINT
              Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 13 of 19




 1               f. whether Defendant benefited from the money it accepted from the
                    Class;
 2
 3               g. whether the educational and other services Defendant provided to
                    the Class were commensurate with their price;
 4
                 h. whether UC’s acts and practices described herein constitute unfair
 5
                    conduct in violation of California’s Unfair Competition Law, CAL.
 6                  BUS. & PROF. CODE § 17200, et seq.;
 7               i. whether certification of the Class is appropriate under Fed. R. Civ.
 8                  P. 23;
 9               j. whether Class members are entitled to declaratory, equitable, or
10                  injunctive relief, and/or other relief; and

11               k. the amount and nature of relief to be awarded to Plaintiff and the
                    other Class members.
12
13         51.      Typicality. Pursuant to Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims are

14   typical of the other Class members’ claims because Plaintiff and the other Class

15   members each paid tuition, fees and/or other costs to UC but were not provided their

16   bargained-for and promised benefits. Each suffered damages in the form of their lost

17   tuition, fees, and other monies paid to Defendant, and the claims all arise from the

18   same UC practices and course of conduct. There are no defenses available that are

19   unique to the Plaintiff.

20         52.      Adequacy of Representation. In accordance with Fed. R. Civ. P

21   23(a)(4), Plaintiff is an adequate Class representative because his interests do not

22   conflict with the interests of the other proposed Class members. Moreover, Plaintiff

23   has retained counsel competent and experienced in complex class action litigation,

24   and he intends to prosecute this action vigorously on behalf of his fellow Class

25   members. Plaintiff has no interests that are antagonistic to those of the Class and he

26   will fairly and adequately protect the proposed Class’ rights along with counsel.

27
28                                           11
                                  CLASS ACTION COMPLAINT
              Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 14 of 19




 1                                          COUNT I
 2                                    Breach of Contract
 3         53.    Plaintiff repeats and re-alleges the allegations in the preceding
 4   paragraphs as if fully alleged herein.
 5         54.    Plaintiff brings this claim individually and on behalf of the other
 6   members of the Class.
 7         55.    Plaintiff and the other members of the Class entered into binding
 8   contracts with the Defendant which provided that Plaintiff and the other members of
 9   the Class would pay tuition and fees in exchange for on-campus, in-person
10   educational, social, athletic, and other experiences.
11         56.    As part of its contracts with Plaintiff and members of the proposed
12   Class and in exchange for adequate consideration that Plaintiff and members of the
13   proposed Class provided, Defendant promised on-campus, in-person educational,
14   social, athletic, and other experiences.
15         57.    Defendant failed to provide the services that it was obligated to provide
16   under its contracts with Plaintiff and the proposed Class. Defendant has retained
17   tuition, fees and other payments paid by Plaintiff and the other Class members
18   without providing them the promised benefits, instead providing those benefits for
19   only a portion of the academic term.
20         58.    By contrast, Plaintiff and the other members of the Class fulfilled their
21   end of the bargain when they paid the monies due and owing for their full tuition
22   and fees.
23         59.    The tuition and fees that Plaintiff and the proposed Class paid were
24   intended to cover in-person educational and extra-curricular services from January
25   through May 2020 and subsequent academic terms. Defendant, however, failed to
26   provide the services due under the contracts for that entire time period, yet has
27
28                                          12
                                 CLASS ACTION COMPLAINT
                Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 15 of 19




 1   improperly retained the funds Plaintiff and the proposed Class paid.
 2         60.     Plaintiff and members of the Class have suffered damages as a direct
 3   and proximate result of Defendant’s breach, including being deprived of the
 4   education, experience and services that they were promised and expected to obtain,
 5   and for which they have paid. They are entitled to damages including but not limited
 6   to prorated reimbursement of the tuition, fees and other expenses that were collected
 7   by Defendant for services that Defendant failed to deliver fully.
 8         61.     Defendant’s performance under the contracts is not excused because of
 9   COVID-19. Even if performance was excused or impossible, UC would nevertheless
10   be required to return the funds received for services and/or goods that it did not
11   provide.
12                                        COUNT II
13                          Restitution Based On Quasi-Contract
14         62.     Plaintiff repeats and re-alleges the allegations in the preceding
15   paragraphs as if fully alleged herein.
16         63.     Plaintiff brings this claim individually and on behalf of the other
17   members of the Class in the alternative to the breach of contract claim brought in
18   Count I.
19         64.     Plaintiff and other members of the proposed Class conferred a benefit
20   or enrichment on UC by paying tuition and required fees to UC which were
21   beneficial to UC, at the expense of Plaintiff and the other members of the Class.
22         65.     Plaintiff and the other members of the Class paid tuition and required
23   fees and did not receive the full benefit of their bargain from UC, thus resulting in
24   their impoverishment.
25         66.     UC has retained the benefit paid by Plaintiff and the Class despite its
26   failure to provide the services for which the benefit was paid.
27
28                                          13
                                 CLASS ACTION COMPLAINT
              Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 16 of 19




 1         67.    There is no justification or cause for UC’s failure to return the portion
 2   of the tuition and fees that UC has unjustifiably kept for itself even though it failed
 3   to complete the services for which Plaintiff provided the funds to UC.
 4         68.    Accordingly, UC has been unjustly enriched and should pay as
 5   restitution a prorated portion of Class members’ unused tuition, fees and other costs
 6   paid for the Spring 2020 term and subsequent terms.
 7                                         COUNT III
 8                                         Conversion
 9         69.    Plaintiff repeats and re-alleges the allegations in the preceding
10   paragraphs as if fully alleged herein.
11         70.    Plaintiff brings this claim individually and on behalf of the Class.
12         71.    Plaintiff and the other members of the Class have a right to the in-
13   person educational and extra-curricular services that they were supposed to be
14   provided in exchange for their payments to UC.
15         72.    Defendant intentionally interfered with the rights of Plaintiff and the
16   other members of the proposed Class when it retained fees intended to pay for on-
17   campus classes, facilities, and activities, while moving all classes to an online,
18   remote learning format and discontinuing services and access to facilities for which
19   Plaintiff and the members of the proposed Class had paid.
20         73.    Defendant deprived the Plaintiff and the other members of the Class of
21   their fees or of the right to the services for which their fees were intended to be used.
22         74.    Class members demanded the return of the prorated, unused fees for the
23   remainder of the Spring 2020 term and subsequent terms.
24         75.    Defendant’s retention of the fees paid by Plaintiff and the other
25   members of the Class without providing the services for which they paid deprived
26   Plaintiff and the other members of the Class of the benefits for which the fees were
27
28                                           14
                                  CLASS ACTION COMPLAINT
              Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 17 of 19




 1   paid. This interference with the services for which Plaintiff and the other members
 2   of the Class paid damaged Plaintiff and the other members of the Class in that they
 3   paid fees for services that were not and will not be provided.
 4         76.     Plaintiff and the other members of the Class are entitled to the return of
 5   the prorated unused portion of the fees paid through the end of the academic term.
 6                                         COUNT IV
 7               Unfair Conduct in Violation of the Unfair Competition Law
                          (Cal. Bus. & Prof. Code § 17200, et seq.)
 8
 9         77.     Plaintiff re-alleges each of the allegations in the preceding paragraphs

10   as if fully alleged herein.

11         78.     UC’s conduct is unfair in violation of the UCL because it violates

12   California’s legislatively declared public policy, as set out in the California

13   Education Code, including in the Donahoe Higher Education Act, against retention

14   by educational facilities of excess sums from students, and maintaining college

15   affordability. It also breaches UC’s agreements with its students.

16         79.     UC’s conduct also is unfair, in violation of the UCL, because UC acted

17   in an unethical, unscrupulous, tortious, oppressive, and substantially injurious

18   manner, including by:

19                 a.    Assessing fees for services students could not safely use or

20                 were barred from using;

21                 b.    Refusing to refund fees to students who could not reasonably or

22                 responsibly avail themselves of the services the fees were paid for;

23                 and

24                 c.    Failing to abide by its promises to students with respect to the

25                 education the students would receive.

26         80.     The gravity of the harm resulting from UC’s conduct outweighs any

27   potential utility of this conduct. The practice of charging fees while students could

28                                            15
                                   CLASS ACTION COMPLAINT
               Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 18 of 19




 1   not and should not use the services the fees were intended for harms the public at
 2   large and is part of a common and uniform course of wrongful conduct.
 3         81.    The harm from UC’s conduct was not reasonably avoidable by students
 4   like Plaintiff. During the COVID-19 pandemic, UC uniformly assessed and declined
 5   to refund the relevant fees.
 6         82.    In lieu of UC’s practices described in this Complaint, there are
 7   reasonably available alternatives that would further its legitimate interests, such as
 8   suspending fees and reducing staffing during the period of shutdown, and refunding
 9   fees to students who were unable, through no fault of their own, to use and enjoy the
10   services the fees are intended to pay for.
11         83.    Plaintiff suffered injury in fact, including lost money or property, as a
12   direct and proximate result of UC’s unfair conduct set forth above. But for that
13   conduct, Plaintiff would not have been charged fees during the period he was unable
14   to be on campus and use the relevant services.
15         84.    Plaintiff therefore seeks such orders or judgments as may be necessary
16   to enjoin UC from continuing its unfair practices, to declare those practices unlawful
17   and relieve Plaintiff and Class members of their obligations to UC during the
18   COVID-19 pandemic, and to restore to Plaintiff and Class members all moneys UC
19   acquired through its prohibited acts and practices, including restitution as provided
20   for under the UCL, in addition to reasonable attorneys’ fees and costs as permitted
21   by law.
22    VI. PRAYER FOR RELIEF
23         85.    Plaintiff, individually and on behalf of the members of the Class,
24   respectfully requests that the Court enter judgment in their favor and against
25   Defendant as follows:
26
27
28                                             16
                                    CLASS ACTION COMPLAINT
                Case 3:20-cv-03241-LB Document 1 Filed 05/12/20 Page 19 of 19




 1         a.      Certifying the Class as requested herein, designating Plaintiff as
 2                 Class representative, and appointing the undersigned counsel as
 3                 Class Counsel;
 4         b.      Declaring that Defendant is financially responsible for notifying the
 5                 Class members of the pendency of this suit;
 6         c.      Declaring that Defendant wrongfully kept the monies paid by the
 7                 Class;
 8         d.      Awarding injunctive relief and restitution as permitted by law or
 9                 equity;
10         e.      Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;
11         f.      Awarding pre- and post-judgment interest on any amounts awarded;
12                 and
13         g.      Awarding such other and further relief as the Court deems just and
14                 proper.
15    VII. DEMAND FOR JURY TRIAL
16         Plaintiff demands a trial by jury pursuant to Rule 38 of the Federal Rules of
17   Civil Procedure on all causes of action so triable.
18
19   Dated: May 12, 2020                           Respectfully submitted,
                                                   BERGER MONTAGUE PC
20
21                                                 /s/ Benjamin Galdston
22                                                 Benjamin Galdston (SBN 211114)
                                                   12544 High Bluff Drive, Suite 340
23                                                 San Diego, CA 92130
24                                                 Tel: (619) 489-0300
                                                   Email: bgaldston@bm.net
25
26                                                 Attorneys for Plaintiff and the Class

27
28                                          17
                                 CLASS ACTION COMPLAINT
